DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0121775 to Ueda et al. (hereinafter Ueda).
With respect to Claim 1, Ueda discloses a p-GaN high electron mobility transistor (e.g., JFET having normally-off characteristics) (Ueda, Figs. 1, 7, ¶0017, ¶0019-¶0023, ¶0026, ¶0054-¶0061, ¶0088-¶0095) comprising:
       a substrate (e.g., 701) (Ueda, Figs. 1, 7, ¶0089);
       a channel layer (e.g., GaN layer 703) (Ueda, Figs. 1, 7, ¶0089, ¶0056) located on the substrate (701); 5
       a supply layer (e.g., AlGaN layer 704) (Ueda, Figs. 1, 7, ¶0089, ¶0056) laminated on the channel layer (703); and
       a doped layer (e.g., a control region including doped p-type layers 705/706/707 having impurity concentration with upwardly increasing gradient) (Ueda, Figs. 1, 7, ¶0089, ¶0092, ¶0023) laminated on the supply layer (704), wherein a doping concentration of the doped layer (e.g., 705/706/707) is gradually distributed, and the doping concentration in a first doped region (e.g., 705) (Ueda, Figs. 1, 7, ¶0092, ¶0023) close to the supply layer (e.g., 704) is lower than a doping concentration in a second doped region (e.g., 706/707) distant from the supply 10layer (e.g., 704), wherein a gate electrode (e.g., 711) (Ueda, Figs. 1, 7, ¶0089) is located on the doped layer (e.g., 705/706/707), and a source electrode (e.g., 709) and a drain electrode (e.g., 710) are respectively electrically connected (e.g., the thickness of the AlGaN layer 704 is sufficiently thin, a tunnel current flows through the AlGaN layer 704 during device operation, thus, the source electrode 709 and the drain electrode 710 function as ohmic electrodes electrically connected to the heterointerface where two-dimensional electron gas is generated during operation between AlGaN layer 704 and GaN layer 703) (Ueda, Figs. 1, 7, ¶0060, ¶0089) to the channel layer (e.g., 703) and the supply layer (e.g., 704).
Regarding Claim 3, Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Ueda discloses the p-GaN high electron mobility transistor, wherein the doped layer (e.g., 705/706/707) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
Regarding Claim 5, Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Regarding Claim 7, Ueda discloses the p-GaN high electron mobility transistor of claim 3. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
With respect to Claim 9, Ueda discloses a p-GaN high electron mobility transistor (e.g., JFET having normally-off characteristics) (Ueda, Figs. 1, 7, ¶0017, ¶0019-¶0023, ¶0026, ¶0054-¶0061, ¶0088-¶0095) comprising:
       a substrate (e.g., 701) (Ueda, Figs. 1, 7, ¶0089);
       a channel layer (e.g., GaN layer 703) (Ueda, Figs. 1, 7, ¶0089, ¶0056) located on the substrate (701); 5
       a supply layer (e.g., AlGaN layer 704) (Ueda, Figs. 1, 7, ¶0089, ¶0056) laminated on the channel layer (703); 
       a first doped layer (e.g., a control region including doped p-type layer 705) (Ueda, Figs. 1, 7, ¶0089, ¶0092) laminated on the supply layer (704); and
       a second doped layer (e.g., a control region including doped p-type layer 706/707) (Ueda, Figs. 1, 7, ¶0089, ¶0092) laminated on the first doped layer (705), wherein a doping concentration of the first doped layer (e.g., 705) is lower than a doping concentration of the second doped layer (e.g., 706/707), wherein a gate electrode (e.g., 711) (Ueda, Figs. 1, 7, ¶0089) is located on the second doped layer (e.g., 706/707), and a source electrode (e.g., 709) and a drain electrode (e.g., 710) are respectively electrically connected (e.g., the thickness of the AlGaN layer 704 is sufficiently thin, a tunnel current flows through the AlGaN layer 704 during device operation, thus, the source electrode 709 and the drain electrode 710 function as ohmic electrodes electrically connected to the heterointerface where two-dimensional electron gas is generated during operation between AlGaN layer 704 and GaN layer 703) (Ueda, Figs. 1, 7, ¶0060, ¶0089) to the channel layer (e.g., 703) and the supply layer (e.g., 704).
Regarding Claim 11, Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Ueda discloses the p-GaN high electron mobility transistor, wherein the first doped layer (e.g., 705) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
Regarding Claim 13, Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Regarding Claim 15, Ueda discloses the p-GaN high electron mobility transistor of claim 11. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280100 to Curatola et al. (hereinafter Curatola) in view of Ueda (US 2009/0121775).
With respect to Claim 1, Curatola discloses a p-GaN high electron mobility transistor (e.g., HEMT) (Curatola, Fig. 1, ¶0003, ¶0004-¶0006, ¶0022, ¶0024-¶0040, ¶0057) comprising:
       a substrate (e.g., 116) (Curatola, Fig. 1, ¶0024, ¶0026);
       a channel layer (e.g., GaN layer 106) (Curatola, Fig. 1, ¶0024, ¶0027) located on the substrate (116); 5
       a supply layer (e.g., AlGaN layer 108) (Curatola, Fig. 1, ¶0024, ¶0027) laminated on the channel layer (106); and
       a doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) laminated on the supply layer (108), wherein a gate electrode (e.g., 126) (Curatola, Fig. 1, ¶0030) is located on the doped layer (e.g., 124), and a source electrode (e.g., 118) and a drain electrode (e.g., 120) are respectively electrically connected (Curatola, Fig. 1, ¶0028-¶0030) to the channel layer (e.g., 106) and the supply layer (e.g., 108).
	Further, Curatola does not specifically disclose that a doping concentration of the doped layer is gradually distributed, and the doping concentration in a first doped region close to the supply layer is lower than a doping concentration in a second doped region distant from the supply 10layer.
However, Ueda teaches p-type control layer (705/706/707), wherein the control region includes doped p-type layers (705/706/707) having impurity concentration with upwardly increasing gradient (Ueda, Figs. 1, 7, ¶0089, ¶0092, ¶0023) such that the doping concentration in a first doped region (e.g., 705) close to the supply layer (e.g., 704) is lower than a doping concentration in a second doped region (e.g., 706/707) distant from the supply 10layer (704).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by forming p-type GaN layer in the gate region as a p-type control layer of Ueda, wherein the doping concentration of the p-type GaN layer varies with upwardly increasing gradient as taught by Ueda to have a doping concentration of the doped layer is gradually distributed, and the doping concentration in a first doped region close to the supply layer is lower than a doping concentration in a second doped region distant from the supply 10layer in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 2, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola does not specifically discloses that the doping concentration in the first doped region is between 151x1016 and 1x1018 atom/cm3.
However, Ueda teaches that the doping concentration in the first doped region (e.g., 705) (Ueda, Figs. 1, 7, ¶0092) is 5x1018 cm-3, and forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) remarkably decreases leakage current flowing in the gate electrode (711). Further, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising p-type GaN layer (124) (Curatola, Fig. 1, ¶0030, ¶0057) in the gate region (122) and having a doping concentration in the range between 1E17 cm-3 and 1E19 cm-3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by optimizing the doping concentration in the lightly doped p-type control layer as taught by Ueda such that the doping concentration of the p-type GaN layer varies in the specific range of Curatola to have the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped region is between 151x1016 and 1x1018 atom/cm3 in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094; Curatola, ¶0003, ¶0022, ¶0030, ¶0057).
Regarding Claim 3, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, wherein the doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) is a p-type doped layer, but does not specifically discloses that a p-type doped layer is doped with IIA elements (e.g., Mg).
However, Ueda teaches that the p-GaN doped layer (e.g., 705/706/707) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the p-GaN high electron mobility transistor of Curatola/Ueda by forming p-type GaN layer in the gate region as a p-type control layer of Ueda to have a p-type doped layer doped with IIA elements in order to provide p-type control layer that decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 4, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (114) (Curatola, Fig. 1, ¶0024-¶0027) located on the substrate (116); and a barrier layer (e.g., back-barrier layer 104) located between the buffer layer (114) and the channel layer (106).
Regarding Claim 5, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 6, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 2. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 7, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 3. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 8, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 4. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
With respect to Claim 9, Curatola discloses a p-GaN high electron mobility transistor (e.g., HEMT) (Curatola, Fig. 1, ¶0003, ¶0004-¶0006, ¶0022, ¶0024-¶0040, ¶0057) comprising:
       a substrate (e.g., 116) (Curatola, Fig. 1, ¶0024, ¶0026);
       a channel layer (e.g., GaN layer 106) (Curatola, Fig. 1, ¶0024, ¶0027) located on the substrate (116); 5
       a supply layer (e.g., AlGaN layer 108) (Curatola, Fig. 1, ¶0024, ¶0027) laminated on the channel layer (106); and
       a first doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) laminated on the supply layer (108), wherein a gate electrode (e.g., 126) (Curatola, Fig. 1, ¶0030) is located on the first doped layer (e.g., 124), and a source electrode (e.g., 118) and a drain electrode (e.g., 120) are respectively electrically connected (Curatola, Fig. 1, ¶0028-¶0030) to the channel layer (e.g., 106) and the supply layer (e.g., 108).
	Further, Curatola does not specifically disclose a second doped layer laminated on the first doped layer, wherein a 20doping concentration in the first doped layer is lower than a doping concentration in the second doped layer, wherein a gate electrode is located on the second doped layer.
However, Ueda teaches p-type control layer (705/706/707), wherein the control region includes doped p-type layers (705/706/707) having impurity concentration with upwardly increasing gradient (Ueda, Figs. 1, 7, ¶0089, ¶0092, ¶0023) such that the doping concentration in a first doped layer (e.g., 705) close to the supply layer (e.g., 704) is lower than a doping concentration in a second doped layer (e.g., 706/707) distant from the supply 10layer (704), wherein a first doped layer (e.g., 705) is laminated on the supply layer (704), a second doped layer (706/707) is laminated on the first doped layer (705), wherein a 20doping concentration in the first doped layer (705) (Ueda, Figs. 1, 7, ¶0092) is lower than a doping concentration in the second doped layer (706/707), wherein a gate electrode (711) is located on the second doped layer (706/707).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by forming a first and second p-type GaN layers in the gate region as a first and second p-type control layers of Ueda, wherein the doping concentration of the p-type GaN layers varies with upwardly increasing gradient as taught by Ueda to have a second doped layer laminated on the first doped layer, wherein a 20doping concentration in the first doped layer is lower than a doping concentration in the second doped layer, wherein a gate electrode is located on the second doped layer in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 10, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola does not specifically discloses that the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3.
However, Ueda teaches that the doping concentration in the first doped region (e.g., 705) (Ueda, Figs. 1, 7, ¶0092) is 5x1018 cm-3, and forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) remarkably decreases leakage current flowing in the gate electrode (711). Further, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising p-type GaN layer (124) (Curatola, Fig. 1, ¶0030, ¶0057) in the gate region (122) and having a doping concentration in the range between 1E17 cm-3 and 1E19 cm-3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by optimizing the doping concentration in the lightly doped p-type control layer as taught by Ueda such that the doping concentration of the p-type GaN layer varies in the specific range of Curatola to have the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3 in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094; Curatola, ¶0003, ¶0022, ¶0030, ¶0057).
Regarding Claim 11, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, wherein the first doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) is a p-type doped layer, but does not specifically discloses that the first p-type doped layer is doped with IIA elements (e.g., Mg).
However, Ueda teaches that the p-GaN doped layer (e.g., 705/706/707) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the p-GaN high electron mobility transistor of Curatola/Ueda by forming the first and second p-type GaN layers in the gate region as the first and second p-type control layers of Ueda to have a p-type doped layer doped with IIA elements in order to provide p-type control layer that decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 12, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (114) (Curatola, Fig. 1, ¶0024-¶0027) located on the substrate (116); and a barrier layer (e.g., back-barrier layer 104) located between the buffer layer (114) and the channel layer (106).
Regarding Claim 13, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 14, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 10. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 15, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 11. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 16, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 12. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Claims 2, 4, 6, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0121775 to Ueda in view of Curatola et al. (US 2019/0280100, hereinafter Curatola).
Regarding Claim 2, Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Ueda discloses the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped region (e.g., 705) (Ueda, Figs. 1, 7, ¶0092) is 5x1018 cm-3, but does not specifically discloses that the doping concentration in the first doped region is between 151x1016 and 1x1018 atom/cm3.
However, Ueda teaches that forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) remarkably decreases leakage current flowing in the gate electrode (711). Further, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising p-type GaN layer (124) (Curatola, Fig. 1, ¶0030, ¶0057) in the gate region (122) and having a doping concentration in the range between 1E17 cm-3 and 1E19 cm-3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Ueda by optimizing the doping concentration in the lightly doped p-type control layer of Ueda such that the doping concentration of the p-type GaN layer varies in the specific range of Curatola to have the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped region is between 151x1016 and 1x1018 atom/cm3 in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094; Curatola, ¶0003, ¶0022, ¶0030, ¶0057).
Regarding Claim 4, Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (702) (Ueda, Fig. 7, ¶0089) located on the substrate (701), but does not specifically discloses a barrier layer located between the buffer layer and the channel layer.
However, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising a back-barrier layer (104) (Curatola, Fig. 1, ¶0024-¶0027) located between the buffer layer (114) and the channel layer (106), wherein the back-barrier layer (104) (Curatola, Fig. 1, ¶0025) is formed to increase carrier confinement in the two-dimensional charge carrier gas (110) and to prevent device leakage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Ueda by forming a barrier layer on the buffer layer as a back-barrier layer of Curatola to have the p-GaN high electron mobility transistor, wherein a barrier layer located between the buffer layer and the channel layer in order to increase carrier confinement in the two-dimensional charge carrier gas and to prevent device leakage (Curatola, ¶0003, ¶0022, ¶0025).
Regarding Claim 6, Ueda in view of Curatola discloses the p-GaN high electron mobility transistor of claim 2. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Regarding Claim 8, Ueda in view of Curatola discloses the p-GaN high electron mobility transistor of claim 4. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Regarding Claim 10, Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Ueda discloses the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped region (e.g., 705) (Ueda, Figs. 1, 7, ¶0092) is 5x1018 cm-3, but does not specifically discloses that the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3.
However, Ueda teaches that forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) remarkably decreases leakage current flowing in the gate electrode (711). Further, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising p-type GaN layer (124) (Curatola, Fig. 1, ¶0030, ¶0057) in the gate region (122) and having a doping concentration in the range between 1E17 cm-3 and 1E19 cm-3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Ueda by optimizing the doping concentration in the lightly doped p-type control layer of Ueda such that the doping concentration of the p-type GaN layer varies in the specific range of Curatola to have the p-GaN high electron mobility transistor, wherein the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3 in order to decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094; Curatola, ¶0003, ¶0022, ¶0030, ¶0057).
Regarding Claim 12, Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (702) (Ueda, Fig. 7, ¶0089) located on the substrate (701), but does not specifically discloses a barrier layer located between the buffer layer and the channel layer.
However, Curatola teaches forming HEMT transistor (Curatola, Fig. 1, ¶0003, ¶0022-¶0040, ¶0057) comprising a back-barrier layer (104) (Curatola, Fig. 1, ¶0024-¶0027) located between the buffer layer (114) and the channel layer (106), wherein the back-barrier layer (104) (Curatola, Fig. 1, ¶0025) is formed to increase carrier confinement in the two-dimensional charge carrier gas (110) and to prevent device leakage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Ueda by forming a barrier layer on the buffer layer as a back-barrier layer of Curatola to have the p-GaN high electron mobility transistor, wherein a barrier layer located between the buffer layer and the channel layer in order to increase carrier confinement in the two-dimensional charge carrier gas and to prevent device leakage (Curatola, ¶0003, ¶0022, ¶0025).
Regarding Claim 14, Ueda in view of Curatola discloses the p-GaN high electron mobility transistor of claim 10. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Regarding Claim 16, Ueda in view of Curatola discloses the p-GaN high electron mobility transistor of claim 12. Further, Ueda discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 708) (Ueda, Fig. 7, ¶0089) laminated on the supply layer (e.g., 704), the gate electrode (e.g., laminated on sidewalls of the gate 711), the source electrode (e.g., laminated on sidewalls of the source 709), and the drain electrode (e.g., laminated on sidewalls of the drain 710).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891